Exhibit 10.9

 

SECOND AMENDMENT TO THE

DYNEGY INC. EXECUTIVE CHANGE IN CONTROL SEVERANCE PAY PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) has established and maintains the Dynegy
Inc. Executive Change in Control Severance Pay Plan (As Amended and Restated
Effective April 3, 2008) (the “Plan”) for the benefit of eligible employees of
certain participating employers;

 

WHEREAS, pursuant to Section 4.3 of the Plan, the Board of Directors of the
Company (the “Board”), including by action of the Compensation and Human
Resources Committee of the Board (the “Compensation Committee”), reserves the
right to amend, in whole or in part, any or all of the provisions of the Plan,
subject to the limitations reflected in Section 4.3 of the Plan;

 

WHEREAS, the Board terminated the Dynegy Excise Tax Reimbursement Policy
effective March 18, 2013; and

 

WHEREAS, the Compensation Committee desires to amend the Plan to implement a
“Best Net” provision within the Plan for any Covered Individual subject to an
excise tax as a result of any payment made pursuant to the Plan.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan shall be and hereby is amended
effective as of March 18, 2013, by adding the following new paragraph at the end
of Section 3.1:

 

Notwithstanding any provision in the Plan to the contrary, if a Covered
Individual is entitled to severance benefits under this Plan and other payments
and/or benefits in connection with a change of ownership or effective control of
the Company covered by Code Section 280G (collectively, the “Company Payments”),
and if such Company Payments would otherwise equal or exceed 300% of the Covered
Individual’s base amount as defined in Code Section 280G(b)(3) (the “Threshold
Amount”), then the amount of the severance benefits under this Plan to such
Covered Individual will be reduced to an amount that is less than such Threshold
Amount, but only if and to the extent such reduction will also result in, after
taking into account all taxes, including any income taxes (together with any
interest or penalties thereon, the “Additional Income Tax”) and any excise tax
pursuant to Code Section 4999, a greater after-tax benefit to the Covered
Individual than the after-tax benefit to the Covered Individual of the Company
Payments computed without regard to any such reduction.  If the severance
benefits under this Plan must be reduced, the order of reduction shall be

 

1

--------------------------------------------------------------------------------


 

in accordance with Code Section 409A and unless otherwise required to satisfy
Code Section 409A, (a) the order of reduction shall be as follows: (i) first,
the severance pay under Sections 3.1(a) and (b); (ii) second, the outplacement
and other services under Section 3.1(d); (iii) third, the continued life
insurance coverage under Section 3.1(c); (iv) fourth, the continued disability
insurance coverage under Section 3.1(c); (v) fifth, the continued dental
insurance coverage under Section 3.1(c); and (vi) sixth, the continued medical
and dental coverage under Section 3.1(c); and (b) subject to the order of
reductions specified in subparagraph (a), the payments that would otherwise be
made latest in time shall be reduced first and payments that would be otherwise
be made at the same time shall be reduced pro rata.

 

All determinations under this paragraph shall be made by an independent
certified public accounting firm (the “Accounting Firm”).  The Accounting Firm
shall be designated by the Plan Administrator no later than the tenth business
day following the public announcement by the Company of an event which, if
consummated, would constitute a Change of Control.  If the Accounting Firm has
not been designated by such date, the Accounting Firm shall be the independent
certified public accounting firm serving as the Company’s auditor immediately
prior to the Change of Control; provided, that if the Accounting Firm has not
been designated by such date and the firm serving as the Company’s auditor
declines to serve as the Accounting Firm, the Accounting Firm shall be
designated by the majority vote of the Executive Management Team.  The Company
shall be responsible for all fees and expenses of the Accounting Firm.  In
making the determination of any excise tax pursuant to Code Section 4999, the
Accounting Firm shall take into account the value of any covenant by the Covered
Individual to refrain from performing services, such as under a covenant not to
compete.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Second Amendment to the Plan
to be executed this 18th day of March, 2013, effective as hereinbefore provided.

 

 

DYNEGY INC.

 

 

 

 

 

/s/ Julius Cox

 

Julius Cox

 

Vice President — Human Resources and Business Services

 

3

--------------------------------------------------------------------------------